DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed the Request for Continued Examination on 05/27/2021. Claims 7-12 are pending. Claims 7, 8, and 12 have been amended. Claims 7-12 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.	
Rejections under 35 U.S.C. § 112(a)
3.	Applicant states that in amended claim 7 computer hardware components are recited separately as parts of the loan manager system, and “an oracle deployer” and “an oracle updater” also are the components of the system.
4.	However, amended claims include a new matter and lack of algorithm that are not allow them to overcome 35 U.S.C. § 112(a) rejections.
Rejections under 35 U.S.C. § 112(b)
5.	Applicant states that in amended claim 7 all previously mentioned in Office Action deficiencies corrected such as the processor, computer network interface, and memory cited separately from the blockchain oracle deployer and the blockchain oracle updater. 
6.	However, the blockchain oracle deployer and the blockchain oracle updater are still fail to clearly link or associate the disclosed structure, material, or acts to the claimed functions and amended claims arise new issues that are not allow them to overcome 35 U.S.C. § 112(b) rejections.


Rejections under 35 U.S.C. § 101
7.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 7-12 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
8.	Applicant argues that the amended claims 7 and 12 recite an improvement to blockchain technology and benefits parties due to the ease of use, security, liquidity, transferability, storability, and ease of verification compared to a credit rating-based lending system.
9.	However, claim 7 limitations are not directed to a practical application because they do not reflect an improvement to the blockchain technology and these claim limitations are performed using a computer device as tools. Moreover, claim limitations do not integrate the abstract idea into a practical because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.
10.	Applicant also argues that the amended claim 12 recites additional features relating to the selection of liquidation locations based on the algorithm amount more than mere instructions to apply the exception using a generic computer component.
 11.	However, these additional elements do not integrate the abstract idea into a practical application as it does no more than represent a computer performing functions that correspond to the acts of managing a liquidation of collateralized digital asset.


Claim Interpretation
12.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Nonfunctional Descriptive Material
13.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
14.	Claim 11 recites “…not transmitting the margin call warning via the computer network interface.”
Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


16.	Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

18.	Claims are directed to the abstract idea of “managing a loan collateralized by a digital asset” which is grouped under “Certain methods of organizing human activity is similar to fundamental economic practices such as mitigating risk, and commercial interactions such as sales activities, or business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “a blockchain oracle deployer broadcasting a signed blockchain oracle initialization transaction … the signed blockchain oracle initialization transaction including agreement terms between a lender and a borrower for the loan collateralized by the digital asset; and a blockchain oracle updater transmitting a signed heartbeat transaction… the signed heartbeat transaction including a current market price of the digital asset and a current quantity of digital asset collateral and triggering upon confirmation to the blockchain the blockchain oracle to: (a) wake up upon confirmation of the signed heartbeat transaction to the blockchain; (b) determine a loan-to-value (LTV) ratio for the loan collateralized by the digital asset based on the current market price of the digital asset in the heartbeat transaction and the agreement terms between the lender and the borrower; SALT BLOCKCHAIN INC.Docket No. 66502(c) determine whether the LTV satisfies a margin call condition; (d) automatically transmitting a margin call warning including instructions to remove the margin call condition to the borrower if the LTV does satisfy the margin call condition; and (e) return to (a) until another signed heartbeat transaction confirms to the blockchain”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
19.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility 
20.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing a loan collateralized by a digital asset using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
21.	Hence, claim is not patent eligible.
22.	Dependent claims 8-10 describe the details of the heartbeat transaction, such as a current status, an update to LTV collateral rules, and liquidity value. Dependent claim 11 describes the terms of the margin call warning. Dependent claim 12 describes the liquidation procedure of the collateralized digital asset. These claims further describe the use of the processor or computer system to automate or implement the abstract idea.
23.	The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.


24.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
25.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
26.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

27.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

28.	Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
29.	Claim 7 recites “a signed blockchain oracle initialization transaction”, “a signed heartbeat transaction”, “a current market price”, “a current quantity of digital asset collateral” “(d) automatically transmitting”, and “(e) return to (a) until another signed heartbeat transaction confirms to the blockchain”.
	Claim 11 recites “automatically transmitting… directly… not transmitting the margin call warning via the computer network interface.”	
30.	These limitations are not found in the original Specification and, therefore, are new matter. Introduction of new matter is not allowed in amendments to the Claims (MPEP 2163.06).
Lack of Algorithm
31.	Claim 7 recites “a memory … when executed by the processor, implement…” The Specification does not disclose how the processor implements the “blockchain oracle deployer” and “blockchain oracle updater”. 
	Claim 11 recites “… wherein automatically transmitting…”
	Claim 12 recites “… the heartbeat transaction… further triggers”.
32. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
33.	Claims 8-10 are rejected under the same rationale as claim 7 because claims 8-10 inherit the deficiencies of claim 7 due to their dependency.

34.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


36.	Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
37.	Claim 7 recites the limitation “the heartbeat transaction”. There is insufficient antecedent basis for this limitation in the claim.
Relative term
38.	The terms “a current market price” and “a current quantity of digital asset collateral” in claim 7 is a relative term which renders the claim indefinite.  The term “current” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Means Plus Function
41. 	Claim 7 recites “a blockchain oracle deployer broadcasting…” and “a blockchain oracle updater transmitting…”  
	Claim 12 recites “… the heartbeat transaction … triggers…”
42.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 III.
Unclear scope
43. 	Claim 8 recites “wherein the heartbeat transaction…the blockchain oracle updating an internal loan…” There is no connection between limitations.	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)